Citation Nr: 1143385	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for lung disorder, claimed as breathing problems due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.  Subsequent to the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for headaches and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Audiometric testing shows the Veteran has Level I hearing in both ears.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's bilateral hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 travel board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

At the May 2011 hearing, the Veteran referenced additional VA medical evidence, specifically that he had recently had a hearing test at the VAMC in Fresno (VA Central California Health Care System) that showed worsening of symptoms.  The Veteran estimated that this recent hearing test had occurred three or four months prior to the May 2011 hearing.  The undersigned held open the record for 30 days and instructed the Veteran and his representative to submit this evidence.  Thirteen days later, the Veteran's representative submitted additional records of audiological evaluations from VA Central California Health Care System that showed worsened hearing.  Although these records were dated in May 2010 and June 2010, nearly a year prior to the hearing, they otherwise satisfy the description of the identified outstanding records.  No additional reference to more recent records was made in conjunction with this submission and so the Board finds that these are the records identified during the May 2011 hearing.  

Further regarding the duty to assist, the Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Bilateral Hearing Loss

In a January 2008 rating decision, the Veteran was granted service connection for bilateral hearing loss, evaluated as noncompensably disabling, effective June 5, 2007.  He appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Hearing impairment is evaluated under Diagnostic Code 6100, with evaluations ranging from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 38 C.F.R. § 4.85(a). 


In September 2007, the Veteran underwent a VA audiology examination in conjunction with this claim.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
30
50
28 (27.5)
LEFT
15
20
30
45
28 (27.5)

The pure tone threshold averages were determined by adding the results for each of the four specified Hertz levels (1000, 2000, 3000, and 4000) and then dividing that sum by four.  38 C.F.R. § 4.85(d).  Speech recognition was 96 percent bilaterally.  The Veteran reported experiencing difficulty hearing at the dinner table, on the phone, while watching television, in a restaurant, at a family gathering, when someone whispered, riding in a car, in one-to-one conversation, and at church/synagogue, theater or large room.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).

Under Table VI, both ears are assigned Roman numeral "I."  Under Table VII, if both the poorer ear and the better ear are rated "I," then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b). Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  However these audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.

In March 2008, the Veteran was fit for bilateral hearing aids by a VA audiologist.  He underwent audiometric testing at that time; however the pure tone threshold averages were not given.  Instead, the examiner merely indicated normal hearing bilaterally from 250 to 2000 Hz, falling to mild sensorineural hearing loss at 3000 Hz, and then to a moderate to severe sensorineural hearing loss between 4000 and 8000 Hz.  Speech recognition was 100 percent in the right ear and 96 percent in the left.  These findings are generally consistent with those of the September 2007 VA audiology examination.  In April 2008, the Veteran received his hearing aids.  

The record also contains VA audiologic evaluations dated in May 2010 and June 2010.  Both evaluations use the same audiogram, which shows the Veteran's pure tone thresholds, in decibels, as:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
45
60
34 (33.75)
LEFT
20
25
35
45
31 (31.25)

Speech recognition was 96 percent bilaterally.  These readings do show a worsening of the Veteran's hearing.  However, both ears are again assigned Roman numeral "I" and neither of the  exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) are shown.  Thus, despite this worsening, the Veteran's current level of hearing impairment is still insufficient to warrant a compensable evaluation under 38 C.F.R. § 4.85.

Based on the objective data of record, there is no support for assignment of a compensable rating for the Veteran's bilateral hearing loss over any portion of the rating period on appeal.  In so finding, the Board acknowledges the statements as to functional impairment in activities of daily living, as noted at the 
September 2007 VA examination.  The Board also has considered the Veteran's May 2011 hearing testimony, in which he indicated difficulty hearing words, for example, when his wife was talking to him.  However, despite such impairment, the overall disability picture is most nearly approximated by the currently assigned noncompensable evaluation, based on the numerous audiometric tests of record.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's bilateral hearing loss warranted a compensable evaluation.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.


REMAND

Headaches

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In his June 2007 formal claim, the Veteran stated that his headaches began in service.  He reported that his headaches would come and go.  He then testified at his May 2011 hearing that he began having headaches during his military service.  He attributed these headaches to his time in tanks and his exposure to the sounds, smells, and jostling associated with this service.  While he reported bumping his head often, he could not specifically recall an incident where such an impact caused him to "[see] stars."  This lay evidence is consistent with his in-service duties as an armored crewman and is sufficient to trigger VA's duty to provide an examination for his headache claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also stated that he had sought treatment for headaches at the VAMC in Fresno shortly after his separation from service, in approximately 1973 or 1974.  Those records have not yet been associated with the claims folder.  All reasonable efforts should be made to locate those records.

Lung Disorder

Here, the Veteran has provided lay evidence of difficulty breathing.  Additionally, VA treatment records from March 2008 note abnormal lungs upon physical examination; specifically, "dim bases."  Likewise, although the Veteran's service personnel records do not show that he was exposed to asbestos, they do show that he worked as an auto service mechanic performing minor repair work including replacing worn brakes.  The Board notes that the servicing of friction products such as clutch facings and brake linings is one of the major occupations involving exposure to asbestos.  See M21-1, Part IV, 7.21(b)(1).  As such, the Veteran's exposure to asbestos is conceded.  To the extent that he has argued in-service exposure to asbestos in other circumstances, once exposure has been conceded based on this work, a discussion of other theories of exposure is unnecessary.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his lung disorder claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records pertaining to the Veteran's claimed headaches from VA Central California Health Care System not previously obtained, specifically those dated from January 1972 to January 1975.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file

2.  Schedule the Veteran for a VA examination by a neurologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any headache disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his exposure to the loud noise, chemical smells, jostling, and occasional head bumps associated with riding in tanks.  The examiner is also instructed to comment on the Veteran's reported continued headache symptoms since service. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Schedule the Veteran for a VA examination by a pulmonologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any lung disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the conceded exposure to asbestos. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.   

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


